DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
	The examiner has removed the objection to the title and the 101 rejection of claim 20 based on amendments filed 11/4/21.
	The examiner agrees with the applicant’s representative that the prior art doesn’t teach: wherein the processing circuitry is configured to specify the important region by generating a reproduction screen including a first region showing at least a portion of a first frame of the moving image having information indicating the important region superimposed thereon and including at least a portion of a second frame of the moving image having information indicating the important region superimposed thereon.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art doesn’t teach: wherein the processing circuitry is configured to specify the important region by generating a reproduction screen including a first region showing at least a portion of a first frame of the moving image having information indicating the important region superimposed thereon and including at least a portion of a second frame of the moving image having information indicating the important region superimposed thereon.
wherein the processing circuitry is configured to control the display of the information by generating a reproduction screen including a first region showing at least a portion of a first frame of the moving image having information indicating the important region superimposed thereon and including at least a portion of a second frame of the moving image having information indicating the important region superimposed thereon.
Regarding claim 19 (claim 20 is similar in scope), the prior art doesn’t teach: wherein the specifying includes generating a reproduction screen including a first region showing at least a portion of a first frame of the moving image having information indicating the important region superimposed thereon and including at least a portion of a second frame of the moving image having information indicating the important region superimposed thereon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HOSHINO US20180176477A1, HUA US20080192840A1, HUH US20050180730A1, LI US20030210886A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612